Citation Nr: 9929706	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for disability 
manifested by atypical chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from December 1971 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal was previously remanded by the Board in October 
1997.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
left shoulder disability and disability manifested by 
atypical chest pain are well grounded and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  There is not a currently manifested left shoulder 
disability that is related to active service.

3.  There is not a current disability manifested by atypical 
chest pain that is related to active service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A disability manifested by atypical chest pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  Service medical records reflect 
that the veteran was seen repeatedly for complaints related 
to chest pain and left shoulder symptomatology.  Post service 
medical records continue to reflect that the veteran had 
complaints with respect to his left shoulder and chest pain.  
The veteran has been afforded multiple VA examinations and a 
personal hearing and treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been properly developed and that no further evidence is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reflect that the 
veteran was seen on multiple occasions for complaints 
regarding chest pain and left shoulder pain.  The report of 
his March 1993 service retirement examination reflects that 
his chest, upper extremities, and musculoskeletal system were 
normal.

The report of a December 1993 VA medical examination reflects 
that the veteran reported experiencing an aching sensation in 
the chest for the prior 1 1/2 years.  He reported that he had 
dislocated his left shoulder prior to beginning his active 
service and had reinjured his shoulder during service.  The 
diagnoses included history of atypical chest pain of unclear 
etiology and status post dislocation of the left shoulder 
with pain and slight limitation of movement.  X-rays of the 
left shoulder were normal.

Reports of February 1994 VA examinations reflect that no 
diagnosis was offered on neurological examination.  
Orthopedic examination resulted in a diagnosis that included 
remote muscular strain of the left shoulder and cardiology 
examination resulted in a diagnosis that included atypical 
chest pain syndrome, no significant cardiac pathology found.

The reports of May 1998 VA examinations reflect diagnoses of 
history of injury to the left shoulder with reinjury in 1993 
with no significant impact on activities of daily living or 
function of the left shoulder and one-time episode of 
atypical chest pain in early 1990's with no cardiac or 
neurological deficits.  

The report of an April 1999 VA orthopedic examination 
reflects that all of the veteran's medical records have been 
reviewed.  The diagnoses included that the veteran had 
atypical chest pain that bore no relation to his service-
connected residuals of fractured ribs and the atypical, but 
largely insignificant chest discomfort.  It was concluded 
that there was no etiology identifiable from the veteran's 
military service that would account for his insignificant 
chest discomfort.  The diagnoses also indicated that the 
veteran had experienced a hyperextension injury during 
service and the conclusion was that the strength and range of 
motion of the veteran's left shoulder were virtually normal 
and there were no limitations imposed by his rare sense of 
apprehension about his left shoulder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1137; 38 C.F.R. § 3.303.

The record reflects that the veteran did sustain injury to 
his left shoulder during service, but there is no competent 
medical evidence of record that reflects that chronic 
disability of the left shoulder was manifested during active 
service.  Further, the competent medical evidence reflects 
that the veteran did report chest pain during service and has 
reported chest pain subsequent to service.  The competent 
medical evidence also reflects that there were post service 
symptoms related to the veteran's left shoulder.  The veteran 
has also offered testimony regarding his left shoulder and 
chest pain that the Board finds to be credible.  This 
testimony essentially reiterates information the veteran 
provided to the various examiners.  In weighing the above 
evidence, the Board concludes that in the absence of any 
competent medical evidence that identifies any chronic 
disability manifested by atypical chest pain or any chronic 
disability of the left shoulder, and competent medical 
evidence which reflects that the veteran does not have any 
chronic disability of the left shoulder and that his range of 
motion and strength in the left shoulder are normal and 
competent medical evidence which reflects that he does not 
have any disability manifested by atypical chest pain, a 
preponderance of the evidence is against his claims for 
service connection for a left shoulder disability and 
disability manifested by atypical chest pain because he does 
not currently have a chronic left shoulder disability or a 
disability manifested by chest pain.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a disability manifested by atypical 
chest pain is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

